UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________________________

CACHET FINANCIAL SERVICES,

                                      Plaintiff,

                       v.                                                    1:19-CV-1181
                                                                              (FJS/CFH)
MYPAYROLLHR, LLC; MICHAEL MANN;
VALUEWISE CORPORATION; ROSS
PERSONNEL CONSULTANTS INC.;
SOUTHWESTERN PAYROLL
SERVICES INC.; ESSQUE, INC.
(D/B/A HEUTMAKER BUSINESS ADVISORS);
and DOES 1-10,

                              Defendants.
________________________________________________

                                               ORDER

       On October 8, 2019, Plaintiff filed a motion seeking the following relief: (1) an Order

granting a temporary restraining order and preliminary injunction, (2) an Order of attachment, and

(3) an Order allowing expedited discovery. See Dkt. No. 14. On October 10, 2019, the Court held a

telephone conference with Plaintiff's counsel and counsel for the named Defendants. At the

conclusion of that conference, the Court instructed Plaintiff's counsel to file a proposed order for the

Court's review, which Plaintiff's counsel did on October 15, 2019. See Dkt. No. 21.

       Having considered the pleadings and submissions, as well as the arguments of counsel and

concluding that Plaintiff has met the requirements for the granting of a temporary restraining order,

the Court hereby

       ORDERS that, pending the hearing and determination of Plaintiff's motion for a preliminary

injunction, Defendants, and anyone acting in concert with them or on their behalf, are hereby
temporarily enjoined and restrained from diverting, secreting, hiding, wasting, spending,

appropriating, or subverting any assets in any bank account that Defendant Mann or Defendant

MyPayrollHR controls, including but not limited to the following accounts:




 BANK NAME           ROUTING NO.         LAST 4          ACCOUNT               AMOUNT
                                         DIGITS          NAME                  TRANSFERRED
                                         OF ACCT
                                         NO.
 Pioneer Savings     221371372           0212            MYPAYROLLHR           $7,219,341.34
 Bank
 Pioneer Savings     221371372           3648            Primacy-Pioneer       ($4,387,510.57)
 Bank
 Bank of             021000322           6103            Heutmaker             $7,713,026.23
 America, N.A.
 Bank of             021000322           6843            ValueWise             $7,661,261.57
 America, N.A.                                           Corporation
 Pioneer Savings     221371372           3622            Optix-Pioneer         ($4,301,670.06)
 Bank
 Pioneer Savings     221371372           4018            Apogee-Pioneer        ($3,646,182.95)
 Bank
 Pioneer Savings     221371372           3630            Ross Consultants      ($4,353,976.83)
 Bank
 Pioneer Savings     221371372           3945            Weitz and             $655,006.76
 Bank                                                    Associates
 Pioneer Savings     221371372           2440            Cloud Inc.            $660,045.85
 Bank
 Pioneer Savings     021000322           6843            OptumInsight          ($2,509,835.33)
 Bank
 Key Bank            021300077           5999            Millennium            $415,973.00
                                                         Funding




                                                 -2-
 Wells Fargo            121000248         7099            Weitz & Associates     $669,746.99
 Bank, N.A.
 Wells Fargo            121000248         7099            P2B Inc.               $849,357.19
 Bank, N.A.
 Axos Bank (f/k/a       122287251         0888            FPG BofI               $574,758.15
 Bank of Internet)

and the Court further

       ORDERS that, with regard to Plaintiff's motion for a temporary restraining order and

preliminary injunction, Plaintiff shall not be required to post a bond; and the Court further

       ORDERS that Plaintiff's motion for an Order of Attachment is DENIED in its entirety; and

the Court further

       ORDERS that Defendants, their agents, employees, attorneys, affiliated entities, and all

persons in possession of property in which one or more of Defendants have an interest, and all

persons in active concert or participation with any of the foregoing, and all persons who receive

actual notice of this Order, by personal service or otherwise, are hereby ENJOINED AND

RESTRAINED, from directly or indirectly transferring, requesting, or directing the transfer of any

such property on deposit with them or held under their control; and the Court further

       ORDERS that, notwithstanding anything herein to the contrary, the restraints imposed by

this Order do not prevent Defendant Mann from using his personally-owned assets – but not any

funds from the specific bank accounts listed in the table above – for the limited purpose of paying

(1) attorney's fees and (2) daily living expenses; and the Court further

       ORDERS that Plaintiff may serve, together with a copy of this Order, subpoenas upon the

above-identified banks requesting documents and information concerning the above-identified



                                                  -3-
accounts in the manner provided in the Federal Rules of Civil Procedure; and the Court further

       ORDERS that service of a copy of this Order, together with the papers that Plaintiff

submitted in support of its motion, upon Defendants in the manner provided in the Federal Rules of

Civil Procedure within five (5) business days of the docketing of this Order (and upon any newly

added defendants within ten (10) days of service of the complaint), shall be deemed good and

sufficient service; and Plaintiff shall file proof of such service on the docket of this action; and the

Court further

       ORDERS that Defendants shall file their papers in opposition to Plaintiff's motion for a

preliminary injunction on or before November 13, 2019; and Plaintiff shall file its reply to

Defendants' opposition on or before November 20, 2019; and the hearing on Plaintiff's motion for a

preliminary injunction is scheduled for December 4, 2019, at 2:00 p.m. at the James T. Foley U.S.

Courthouse located at 445 Broadway, Albany, New York 12207.


IT IS SO ORDERED.

Dated: October 16, 2019
       Syracuse, New York




                                                   -4-
